DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 2).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dancy (3,746,265).
Dancy discloses a method/grinding process for multiple stage grinding comprising: providing a feed of ore material (ore is fed to crusher1;figure1;column 4, lines 55-60) ;grinding the crushed ore material in a first stage of grinding (ore is crushed in crusher 1 in a first stage of grinding; column 4, lines 55-60); separating, in a first stage of separating , the crushed ore material by size into a first fines stream and a first coarse stream (oversize is removed by screen 2 in a first coarse stream to be recycled through line 3, while the fraction is sized at screen 4 in a first fines stream; column 4, lines 55-65); grinding the first coarse stream in a second stage of grinding (the oversize or first coarse stream is recycled through line 3 to crusher 1 in a second stage of grinding; column4,lines 55-60); feeding the product of the second stage of grinding back to the step of separating (the product of the second stage of grinding is fed back to screen 2; figure1); feeding the first fines stream from the step of separating to a recovery circuit (4, as shown;figure1); recovering, by the recovery circuit, a target mineral size of the crushed ore material to produce a marketable product (the-10 mesh 
However, Dancy does not further disclose a feed of crushed ore material. In order to facilitate feeding of the ore into the crusher (figure1; column4, lines55-60) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dancy's ore material to be crushed (pre-crushing material is known conventional step in the art of crushers and of no patentable merit), because as Dancy discloses, ore that is removed from a mine is generally already crushed to a degree during the excavating process, which often involves explosives and heavy machinery, in order to be transported via conveyor and/or truck. Also, adjusting a target mineral size would have also been well within one of ordinary skill and of no patentable merit because the changes does not appear to provide any unexpected result.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dancy In view of Bryson (4,070,274).
Dancy discloses most of the elements of these claims including removing water from the crushed ore material from the recovery circuit (4; the-10 mesh fraction from screen 4 is sent through line17 to hydro-separator 18 for desliming and subjected to cationic froth flotation in flotation circuit 19 to yield a flotation concentrate, which isdried and sent to storage; column4, lines 40-45; column 5, lines19-25). However, Dancy does not disclose dewatering cyclones.
 Bryson discloses removing water from the crushed ore material via dewatering cyclones (12; hydrocyclone12 is used for dewatering and separating the screened over flow from screen 8 via pump13; figure 3; column1, lines 60-65; column 3, lines10-15). In order to better separate the comminuted ore in to fines and coarse particles, while preparing the coarse particles for dry comminution in the crusher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Dancy's screen (Dancy;screen12; figure1) with Bryson’s dewatering cyclone ,such that the method includes removing water from the crushed ore material from the recovery circuit using one or more dewatering cyclones since both will perform the same function, if one is replaced with the other. 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dancy In view of Evans (5,007,589).
Dancy discloses most of the elements of these claims but for the use of stirred mill.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose multiple stage grinding system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725